DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 05/28/20.
The examiner acknowledges the amendments made to the claims and specification.
Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2020 and 12/16/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coupling member” in claim 5.
“a first coupling member”, “a second coupling member” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
It is noted that the preliminary amendment to the specification filed 05/28/2020 adding paragraph [0001] is non-compliant, as new paragraph(s) should not be underlined.  See CFR 1.121 (b)(1)(iii)).  Therefore, paragraph [0001] is added in an examiner’s amendment below.    




To the specification - the following is inserted after the Title of the application:
--CROSS-REFERENCE TO RELATED APPLICATION
[0001]     This application is a national phase application of PCT Application No. PCT/US2017/051081, internationally filed on September 12, 2017, which claims the benefit of U.S. Provisional Application No. 62/394,858, filed September 15, 2016, which are herein incorporated by reference in their entireties for all purposes.--

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious an endoprosthesis delivery system including, inter alia, a first primary sleeve releasably constraining a proximal portion of an expandable prosthesis to a collapsed condition, a secondary sleeve within the first primary sleeve, a second primary sleeve releasably constraining a distal portion of the expandable endoprostheis to the collapsed configuration, and upon release of the first primary sleeve, the secondary sleeve releasably constrains the proximal portion of the expandable prosthesis to a partially expanded configuration allowing access to the side branch portal via the partially expanded proximal portion of the expandable endoprosthesis, as in claim 1, or a method of implanting an endoprosthesis including the steps of, inter alia, partially expanding a proximal portion of an expandable endoprosthesis while leaving a distal 
Brucker et al. (U.S. Pub. No. 2003/0097169) discloses an expandable endoprosthesis including a side branch portal (see Figures 1-4; see portal through which guidewire 14 exits into side branch 24); a first primary sleeve 36 releasably constraining a proximal portion of the expandable endoprosthesis to a collapsed configuration; a second primary sleeve 34 in parallel with the first primary sleeve, the second primary sleeve releasably constraining a distal portion of the expandable endoprosthesis to the collapsed configuration, wherein the first primary sleeve releasably constrains the proximal portion of the expandable prosthesis to a partially expanded configuration allowing access to the side branch portal; but Brucker et al. does not disclose or render obvious a secondary sleeve within the first primary sleeve, wherein upon release of the first primary sleeve, the secondary sleeve releasably constrains the proximal portion of the expandable endoprosthesis to a partially expanded configuration allowing access to the side branch portal via the partially expanded proximal portion of the expandable endoprosthesis.  Brucker et al. further discloses a method of implanting an endoprosthesis within a vasculature of a patient (see Figure 1-4), the method comprising: inserting a first guidewire 12 into the vasculature; inserting a second guidewire 14 into the a side 14 exits into side branch 24) over the first and second guidewires to a location proximate the side branch; partially expanding a proximal portion of the expandable endoprosthesis while leaving a distal portion of the expandable endoprosthesis fully constrained (see Figure 2); locating the expandable endoprosthesis and the side branch component to their intended deployment locations (see Figures 1-4), however Brucker et al. does not disclose or render obvious advancing a side branch component over the second guidewire into the side branch via the partially expanded proximal portion of the expandable endoprosthesis while the distal portion of the expandable endoprosthesis is fully constrained; and fully expanding both the proximal and the distal portions of the expandable endoprosthesis with the side branch component in the side branch.
Dake et al. (U.S. Pub. No. 2013/0211506) discloses an expandable endoprosthesis including a side branch portal (see Figures 5-9; see portal through which guidewire 402 exits into side branch); a first primary sleeve 404 (see paragraph [0028]) releasably constraining a proximal portion of the expandable endoprosthesis to a collapsed configuration; a secondary sleeve 414 (see paragraphs [0030]-[0031]; endoprosthesis is partially deployed by opening the primary sleeve 404 under which secondary sleeve 414 constrains the endoprosthesis to an intermediate peripheral dimension smaller than its fully deployed outer peripheral dimension) within the first primary sleeve, wherein upon release of the first primary sleeve, the secondary sleeve releasably constrains the proximal portion of the expandable endoprosthesis to a partially expanded configuration allowing access to the side branch portal via the 416), however Dake et al. does not disclose or render obvious a second primary sleeve in parallel with the first primary sleeve, the second primary sleeve releasably constraining a distal portion of the expandable endoprosthesis to the collapsed configuration.  Dake et al. further discloses a method of implanting an endoprosthesis within a vasculature of a patient (see Figure 5-9), the method comprising: inserting a first guidewire 400 into the vasculature; inserting a second guidewire 402 into the a side branch of the vasculature; advancing an expandable endoprosthesis 100” including a side branch portal 120” (see Figure 3) over the first and second guidewires to a location proximate the side branch; locating the expandable endoprosthesis and the side branch component to their intended deployment locations (see Figures 5-9), fully expanding both the proximal and the distal portions of the expandable endoprosthesis with the side branch component in the side branch (see paragraphs [0032]-[0033]), however Dake et al. does not disclose or render obvious advancing a side branch component 200a over the second guidewire into the side branch via the partially expanded proximal portion of the expandable endoprosthesis while the distal portion of the expandable endoprosthesis is fully constrained and partially expanding a proximal portion of the expandable endoprosthesis while leaving a distal portion of the expandable endoprosthesis fully constrained.
Shalev et al. (U.S. Pub. No. 2010/0063575) discloses an endoprosthesis delivery system comprising: an expandable endoprosthesis 60 (see Figures 1-2) including a side branch portal 61; a first primary sleeve 101 releasably constraining a proximal portion of the expandable endoprosthesis to a collapsed configuration; a 102 in parallel with the first primary sleeve, the second primary sleeve releasably constraining a distal portion of the expandable endoprosthesis to the collapsed configuration;  however Shalev et al. does not disclose a secondary sleeve within the first primary sleeve, wherein upon release of the first primary sleeve, the secondary sleeve releasably constrains the proximal portion of the expandable endoprosthesis to a partially expanded configuration allowing access to the side branch portal via the partially expanded proximal portion of the expandable endoprosthesis.
Israel (U.S. Pub. No. 2004/0093067) discloses an endoprosthesis delivery system comprising: an expandable endoprosthesis 10 (see Figures 2-6) including a side branch portal 22; a first primary sleeve 34 releasably constraining a proximal portion of the expandable endoprosthesis to a collapsed configuration; a second primary sleeve 32 in parallel with the first primary sleeve, the second primary sleeve releasably constraining a distal portion of the expandable endoprosthesis to the collapsed configuration;  however Israel does not disclose a secondary sleeve within the first primary sleeve, wherein upon release of the first primary sleeve, the secondary sleeve releasably constrains the proximal portion of the expandable endoprosthesis to a partially expanded configuration allowing access to the side branch portal via the partially expanded proximal portion of the expandable endoprosthesis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







06/04/2020